Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive for the reasons stated below.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (US6,529,307).
Peng et al discloses a light projector comprising a light source (21) configured to emit a light beam (see figures 1A and 4); a beam multiplication film (50), disposed on a transmission path of the light beam (see figures 1A and 4); and made of anisotropic/birefringent refractive index material (see column 6, lines 24-63), wherein a plurality of separated light beams (56-59)  are produced after the light beam from the light source passes through the beam multiplication film (see figures 1A and 4); and a retardation-tunable wave plate (80), disposed on transmission paths of the separated light beams from the beam multiplication film and configured to modulate the separated light beams (see column 6, lines 25-31 along with figures 1A and 4), wherein the separated light beams penetrate through the retardation tunable wave plate portion of element (80) and are then reflected by reflective surface (81), see Fig. 4, wherein an optical axis of the beam multiplication film is inclined relative to a transmission direction of the light beam emitted from the light source by an angle (see figures 1A and 4), and wherein the beam multiplication film comprises a uniaxial retardation film, a biaxial retardation film, or an oblique axial retardation film (see  column 6, lines 24-63). Note figures 1A and 4 along with the associated description thereof.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US6,529,307).
Pan et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the beam multiplication film comprises a flexible film.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify he anisotropic/birefringent material of the beam multiplication film of Pen et al to include a flexible polymer film material, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
May 21, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872